EXHIBIT 10.15

Execution Copy

AMENDMENT NO. 2 TO LETTER AGREEMENT

This Agreement to Amend the Letter Agreement is made this 31st day of Dec., 2007
by and between Bucyrus International, Inc. (the “Company”) and Timothy W.
Sullivan (the “Executive”).

WHEREAS, on July 27, 2004, the Company and the Executive entered into a Letter
Agreement (the “Letter Agreement”) with respect to the terms and conditions of
the Executive’s employment with the Company, which Letter Agreement provides,
among other items, a severance payment for one year of the Executive’s base
salary if the Company terminates the Executive’s employment without cause;

WHEREAS, the severance payments provided under the Letter Agreement are
considered deferred compensation subject to the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), which was effective
January 1, 2005;

WHEREAS, the Company and the Executive desire to amend the Letter Agreement in
order to comply with final regulations issued by the Internal Revenue Service
under Section 409A of the Code.

NOW, THEREFORE, in consideration of the promises and for the mutual
consideration hereinafter set forth and provided in the Letter Agreement, the
parties agree as follows:

1. Effective January 1, 2008, Section 5 of the Letter Agreement is amended to
read in its entirety as follows:

“5. Compensation upon Termination. Your employment may be terminated by the
Company at any time, with or without cause. In the event your employment is
terminated by the Company for any reason other than cause, you will be entitled
to a severance payment equal to your base salary for one year, payable in a lump
sum upon your Separation from Service. Such severance payment will be in lieu of
severance benefits under any other Company severance plan, policy or
arrangement. Except as required by law or set forth in a relevant Company
compensation or benefit plan or agreement thereunder, no additional payments or
benefits will be paid to you in the event of the termination of your employment.

Notwithstanding the foregoing, if the amount of severance payment that would be
payable to you exceeds two times the lesser of (a) your annual rate of base
salary as in effect for the year preceding the year of your Separation from
Service (or, if higher, your base salary as in effect on the last day of the
year preceding the year of your Separation from Service), and (b) the limit in
effect under Section 401(a)(17) Internal Revenue Code (the “Code”) for the year
in which your Separation from Service occurs (the “409A Cap”), then the amount
of your severance payment in excess of the 409A Cap shall be paid in a lump sum
(without interest thereon) following the end of a six (6)-month delay which
begins upon your Separation from Service.



--------------------------------------------------------------------------------

For purposes of this Agreement:

(a) “Separation from Service” means your Termination of Employment, or if you
continue to provide services to the Company and its 409A Affiliates following
your Termination of Employment, such later date as is considered a separation
from service, within the meaning of Code Section 409A, from the Company and its
409A Affiliates. Specifically, if you continue to provide services to the
Company or a 409A Affiliate in a capacity other than as an employee, such shift
in status is not automatically a Separation from Service.

(b) “Termination of Employment” shall occur when you and the Company reasonably
anticipate that no further services will be performed by you for the Company and
its 409A Affiliates or that the level of bona fide services that you will
perform as an employee of the Company and its 409A Affiliates will permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services that you performed (whether as an employee or independent contractor)
for the Company and its 409A Affiliates over the immediately preceding
thirty-six (36)-month period (or such lesser period of services).
Notwithstanding the foregoing, if you take a leave of absence for purposes of
military leave, sick leave or other bona fide leave of absence, you will not be
deemed to have incurred a Termination of Employment for the first six (6) months
of the leave of absence, or if longer, for so long as your right to reemployment
is provided either by statute or by contract, including this Agreement; provided
that if the leave of absence is due to a medically determinable physical or
mental impairment that can be expected to result in death or last for a
continuous period of not less than six (6) months, where such impairment causes
you to be unable to perform the duties of your position of employment or any
substantially similar position of employment, the leave may be extended for up
to twenty-nine (29) months without causing a Termination of Employment.

(c) “409A Affiliate” means a corporation, partnership, joint venture, trust,
association or other trade or business that, with the Company, forms part of a
controlled group of corporations or group of trades or businesses under common
control within the meaning of Code Section 414(b) or (c); provided that the
phrase “at least 50 percent” shall be used in place of the phrase “at least 80
percent” each place it appears therein or in the regulations thereunder.

2. Except as provided herein, the provisions of the Letter Agreement shall
continue in full force and effect. This Amendment may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

EXECUTIVE     BUCYRUS INTERNATIONAL, INC.

/s/ T. W. Sullivan

    By:  

/s/ Barbara H. Stephens

Timothy W. Sullivan     Name:   Barbara H. Stephens     Title:  

Senior Vice President Human

Resources

 

2